REASONS FOR ALLOWANCE

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claims 1, 8, and 13, the Examiner accepts Applicant’s arguments set forth in the response filed 5 February 2021.  In particular, it is agreed that, as argued at pages 13-14 of the response, Tsuchiya fails to teach the condition being sensed following movement by the motor.  As such, Tsuchiya fails to teach the full limitation “determining if the condition indicates that the current valve orientation matches the desired valve orientation from the request, and responsive to determining that the current valve orientation does not match the desired valve orientation from the request, controlling the motor to selectively rotate the valve in a direction to move the valve towards the desired valve orientation.’’  The teachings of Pierson fail to cure this deficiency.
As per independent claims 2, 6, and 18, these claims properly incorporated the respective subject matter indicated as allowable into independent for in the claim amendments filed 2 September 2020.
For the record, it is noted that the newly cited Zielinski et al. reference teaches moving a valve to a particular orientation, and then adjusting the position based on a sensed fluid parameter (oxygen concentration) to a designated position (see para. 0041).  However, the newly designated position is different from the original target orientation, and simply a calibration to achieve a desired condition.  Zielinski et al. thus also fail to teach “determining if the condition indicates that the current valve orientation matches the desired valve orientation from the request, and responsive to determining that the current valve orientation does not match the desired valve orientation from the request, controlling the motor to selectively rotate the valve in a direction to move the valve towards the desired valve orientation.’’  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.